Citation Nr: 0707741	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased disability rating in excess of 70 
percent disabling for post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought on 
appeal.  

The veteran's PTSD rating was increased by the RO from 10 
percent to 30 percent in January 2003, to 50 percent in 
January 2004, and to 70 percent in April 2005.  All rating 
increases were effective October 2002.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claim and as such, it remains in appellate status.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in areas such as work, family 
relations, judgment, thinking, or mood, due to symptoms 
including difficulty in adapting to stressful circumstances, 
including work.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did not provide the veteran with the 
required notice prior to adjudicating his claim in January 
2003.  Concerning this, the Board notes that service 
connection was granted for PTSD in 1994, at which time a 10 
percent disability rating was assigned.  The claim which is 
the subject of this appeal arose when the RO received VA 
treatment records pertaining to PTSD in January 2003.  These 
treatment records constituted an informal claim for an 
increased rating for PTSD.  See 38 C.F.R. § 3.157(b).  In the 
January 2003 rating decision which is the subject of this 
appeal, the RO granted an increased disability rating to 30 
percent based on the treatment records.  In February 2003, 
the RO received a statement from a VA Mental Heath Counselor 
on the veteran's behalf which it accepted both as an notice 
of disagreement with its January 2003 rating decision and as 
evidence in support of a higher rating.  In a July 2003 
letter, the RO notified the veteran of what was needed to 
support his claim for an increased rating.

While the veteran was not given notice prior to the first RO 
adjudication of the claim, notice was provided by the RO in 
the July 2003 letter, and after the notice was provided, the 
claim was readjudicated in January 2004 and April 2005, with 
the veteran receiving an increased rating in both instances.  
In the January 2004 and April 2005 rating decisions, as well 
as the April 2004 statement of the case (SOC) and April 2005 
supplement statement of the case (SSOC), the veteran was 
informed of the laws and regulations pertaining to his claim, 
including the specific rating criteria in the VA Schedule for 
Rating Disabilities necessary to substantiate his increased 
rating claim.  He has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to the VA notice, and he has taken advantage of these 
opportunities, submitting evidence and argument in support of 
the claim.  Viewed in context, the furnishing of the required 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  Nor 
does the veteran claim that he has been prejudiced.  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id. at 120-21.  
Therefore, with respect to the timing requirement for the 
notice, the Board concludes that to decide this appeal would 
not be prejudicial to the claimant.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and reajdicating claim and notifying claimant of such 
readjudication in the statement of the case).

Concerning the content of the notice, the July 2003 letter 
informed the veteran about the information and evidence 
necessary to substantiate his claim.  The letter noted that 
the evidence must show that the service-connected condition 
had gotten worse.  Although the veteran was not informed of 
the specific rating criteria pertaining to his 
service-connected condition in the July 2003 letter, he was 
notified of that criteria, as noted above in the statement of 
the case.

With regard to what evidence the veteran is expected to 
provide and what evidence VA will obtain with regard to 
increased rating claims, the Board notes that, generally 
speaking with regard to claims for increased ratings, all a 
veteran must do is state that his service-connected condition 
has gotten worse since the last time VA evaluated him, and 
this will prompt VA to develop all the evidence needed to 
ascertain whether his condition has worsened in accordance 
with the criteria for a higher disability rating.  The 
development of this evidence generally includes obtaining 
recent VA treatment records and private medical records that 
the veteran has put VA on notice of the existence of and, if 
any treatment records or other medical records obtained do 
not adequately address the rating criteria for the particular 
disability, scheduling the veteran for a VA examination to 
assess the current level of his disability with regard to 
those criteria.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
service-connected disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination).

The July 2003 notice letter described for the veteran the 
information and evidence that VA would seek to provide 
including relevant records held by a federal agency such as 
medical records from the military, medical records held at VA 
hospitals, and records from the Social Security 
Administration.  Additionally, the letter noted that VA would 
make requests for relevant records not held by a federal 
agency such as records from state or local governments, 
private doctors or hospitals, or current or former employers.  
The RO also explained what information and evidence the 
veteran was expected to provide to VA in the July 2003 
letter.  The letter asked the veteran to let VA know of any 
other evidence or information that he thought would support 
his claim which also satisfies the fourth notice requirement.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the notice has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the first three elements are not 
applicable because this is an increased rating claim, and 
therefore service connection has already been established.  
In each rating decision and the SOC and SSOC, the veteran was 
provided with specific notice of the type of evidence 
necessary to establish an increased disability rating.  Thus, 
as noted above, the veteran has been notified of the 
requirements regarding the fourth element, the degree of 
disability.  Moreover, the notice letters accompanying the 
rating decisions informed the veteran of the effective date 
for the degree of disability assigned.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  In any event, 
since the claim for an increased rating higher than 70 
percent is being denied in the Board's decision below, no new 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in this regard.  

VA has satisfied its duties to inform and to assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA medical records pertinent 
to the claim are in the claims file and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
The veteran underwent a VA PTSD examination in March 2005.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

The veteran and his representative seek a 100 percent rating 
for PTSD.  In letters dated in August 2005 and January 2007, 
the veteran's representative argues, in sum, that the veteran 
meets the criteria for a 100 percent rating because the 
veteran's vocational problems, specifically, more nearly 
approximate the criteria for that rating.  

The record reflects that service connection for PTSD was 
granted in an August 1994 RO decision and the veteran was 
assigned a 10 percent evaluation.  A November 2002 VA 
discharge summary report reflected that the veteran presented 
to the hospital because of increased depression since the 
September 11th terrorist attack, an inability to function at 
home and work, a loss of interest in things in life, and an 
inability to control his emotions.  The veteran experienced 
suicidal ideation.  On the date of his discharge, the veteran 
had clear speech, goal-oriented and coherent thought 
processes, no hallucinations, no suicidal or homicidal 
ideation, and good insight and judgment.  The veteran's 
global assessment of functioning (GAF) was 40 at the time of 
admission and 70 at the time of discharge from the hospital.  

The veteran's VA treatment records reflected that he has 
received ongoing psychological treatment for symptoms related 
to PTSD since his hospitalization in October/November 2002.  
A November 2002 VA psychology report written the day after 
the veteran's release from the hospital noted that the 
veteran was no longer experiencing any suicidal ideation or 
other violent intentions.  The veteran's mood appeared to be 
stable and he displayed a range of affect.  The veteran's GAF 
score was 53.
In a February 2003 letter (which served as the NOD), a 
licensed mental health counselor at a VA Outpatient Clinic 
stated that although the veteran worked full time, he 
suffered from PTSD symptoms on a daily basis.  Further, the 
counselor reported that the veteran had no social contacts 
outside his immediate family and his GAF was 49.  The 
counselor noted that the veteran was receiving individual 
therapy and psychiatric medications.

During the March 2005 VA psychiatric examination, the veteran 
reported that his 30 year marriage was deeply affected by his 
PTSD.  The veteran described some arguments he and his wife 
had had about selling their house which he believed was too 
close to the other houses, and he could not deal with people 
and the "foreigners" in the neighborhood.  The examiner 
stated that this was clearly related to the veteran's PTSD.

The veteran reported currently working as a firefighter on a 
compressed schedule of two 24-hour shifts.  He reported that 
he had declined to take any promotional exams for the last 14 
years because of his anger at the government and also because 
he experienced very substantial memory and concentration 
problems.  At work, the veteran could be argumentative and 
extremely compulsive which irritated his coworkers.  The 
examiner opined that the veteran would be far more advanced 
on his job if he did not have substantial PTSD.  The veteran 
reported losing about 5 percent of the time at work due to 
PTSD related anxiety and depression.  Additionally, it was 
noted that the veteran took chances recklessly at work as a 
firefighter, some which had resulted in substantial injuries 
such as three herniated discs.  The examiner opined that the 
veteran's tendency to take chances was a way of dealing with 
his PTSD-related arousal and was clearly related to his 
Vietnam experiences.  Additionally, it was noted that his 
mind wandered at work, even when he was driving the fire 
engine, and he tended to get lost and to forget streets, even 
streets that were relatively known to him.  The examiner 
found that some of his PTSD symptoms were so severe that, 
when the veteran was involved in firefighting, the symptoms 
could threaten his life because he became quite reckless.  

When not working, the veteran reported spending most of his 
free time at home.  The veteran did not like people and even 
going on the subway was an occasion for stress and anxiety.  
The examiner found the veteran quite socially isolated.  The 
veteran felt that he could not deal with people and had no 
close friends, only acquaintances.  The examiner opined that 
the veteran further alienated people because he handled his 
PTSD-related anxiety by obsessive-compulsive neatness and 
nitpicking and excessive critical comments to others.  

The veteran had been in therapy for PTSD at the VA Outpatient 
Clinic for the last two years on a once a month basis.  The 
veteran had been on antidepressant medication (Zoloft) for 
the past year and other antidepressants before that.  The 
veteran was hospitalized in 2002 when he became suicidal.  He 
became intensely depressed for a year after the events of the 
September 11th terrorist attack because it aroused memories 
of his Vietnam experiences, which resulted in his 
hospitalization for suicidal thoughts.  The veteran was not 
currently suicidal, and there had been no further 
hospitalizations.  Since taking Zoloft, the veteran no longer 
had panic attacks.  He was currently depressed and 
experienced crying spells several times per week.  

The veteran did not have delusions and hallucinations.  He 
could maintain minimal personal hygiene and other activities 
of daily living.  He was oriented to person, place, and time.  
The examiner reported that the veteran's cognition was 
affected by his arousal and anxiety.  The veteran stated that 
he had memory problems and could not remember appointments, 
so he had to write things down to remember them.  His rate 
and flow of speech were normal.  The veteran's impulse 
control was relatively intact.  

In sum, the examiner felt that, on the surface, the veteran 
seemed to be much more intact than he actually was.  After 
talking with the veteran, the examiner noted that it was 
quite evident that there were multiple and severe symptoms of 
PTSD.  The veteran's symptoms occurred on a daily basis, and 
there was no significant remission of his symptoms.  The 
veteran tried to adjust as well as he could, but his capacity 
for adjustment was extremely limited because of the pervasive 
nature of his symptoms and because his symptoms tended to 
interact with his job.  The veteran's GAF score was 45.  

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 relating to rating mental disorders, including 
PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The Board finds that the veteran's claim for an increased 
rating is not supported by the evidence.  The Board 
concludes, as will be discussed below, that the veteran's 
present level disability resulting from PTSD is more 
accurately reflected by the criteria for a rating of 70 
percent disabling and does not more nearly approximate the 
criteria for a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130.

On the March 2005 VA PTSD examination, the examiner indicated 
that the veteran currently had occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.  Turning 
first to the veteran's occupational impairment, it was noted 
that the veteran has declined to take promotional 
examinations for the last 14 years because of anger and 
substantial memory and concentration problems.  The veteran's 
argumentative and compulsive behaviors have irritated and 
upset his co-workers.  The examiner opined that the veteran 
would be more advanced on his job if he did not have 
substantial PTSD, noting that the veteran lost about 5 
percent of the time at work due to PTSD-related anxiety and 
depression.

Further, both the veteran's work and judgment have been 
affected by PTSD.  As noted in the background section, the 
veteran takes chances recklessly at work, which has resulted 
in substantial injuries such as three herniated discs.  The 
examiner opined that the veteran's tendency to take chances 
is a way of dealing with his PTSD-related arousal and is 
clearly related to his Vietnam experiences.  Additionally, it 
was noted that his mind wanders at work, even when he drives 
the fire engine, and he tends to get lost and to forget 
streets, even streets that were relatively known to him.  The 
examiner found that some of his PTSD symptoms were so severe 
that when the veteran is involved in firefighting, the 
symptoms can literally threaten his life because he becomes 
quite reckless.  

The veteran also exhibited social impairment due to PTSD.  
The veteran reported that he does not like people and he 
cannot deal with people, thus he has no close friends and 
only acquaintances.  The examiner opined that the veteran 
further alienates people because he handles his PTSD-related 
anxiety by obsessive/compulsive neatness and nitpicking and 
excessive critical comments to others.  
The veteran has not experienced suicidal ideations since his 
October-November 2002 hospitalization.  Since taking Zoloft 
for a year, the veteran no longer has panic attacks.  
However, it was noted that the veteran is currently depressed 
and experiences crying spells several times per week.  
However, he maintains minimal personal hygiene and other 
activities of daily living.  Further, the veteran was noted 
to be oriented to person, place, and time.  The evaluation 
found normal rate and flow of speech and relatively intact 
impulse control.  

While the examiner opined that the veteran's symptoms occur 
on a daily basis and there is no significant remission of his 
symptoms and his capacity for adjustment is extremely limited 
because of the pervasive nature of his symptoms and because 
his symptoms interact with his job, the Board finds that a 
100 percent disability rating is not supported by the 
evidence.  First, the veteran does not have total 
occupational impairment.  The veteran is a firefighter and 
works a compressed schedule of two 24-hour shifts.  It was 
noted in a November 2002 VA psychology treatment note 
recorded the day after his release from the hospital that the 
veteran had been a firefighter for 22 years.  As of March 
2005, the veteran was still employed as a firefighter.  While 
his PTSD affects his occupational functioning, it does not 
rise to the level of total impairment.  

Second, while the veteran has no close friends and his 
marriage has been affected by PTSD, he has been married for 
30 years.  The examiner did find the veteran quite socially 
isolated, but this finding is contemplated by the criteria 
for a 70 percent rating which include the inability to 
establish and maintain effective relationships.  

Further, it was noted that the veteran does not have 
delusions and hallucinations.  The veteran is not currently 
suicidal.  As previously noted, the veteran can maintain 
minimal personal hygiene and other activities of daily living 
and is oriented to person, place, and time.  While the 
veteran states that he has memory problems and forgets 
appointments, there was no indication that he could not 
remember his name, occupation, or close relatives, as 
contemplated by the criteria for a 100 percent rating.  

Finally, the GAF scores assign in recent years are 
commensurate with the criteria for a 70 percent rating or a 
lower rating and do not reflect functioning which more nearly 
approximates the criteria for a 100 percent rating.  In this 
regard, although the (GAF) was 40 at the time of his 
admission to the hospital in October 2002, it was 70 at the 
time of discharge.  The November 2002 VA psychology report 
reflected a GAF score of 53, and in the February 2003 letter, 
the VA mental health counselor stated that the veteran's GAF 
was 49.  On the March 2005 VA examination report, the GAF was 
45.  Thus, except for the GAF score of 40 at the time of 
admission to the hospital, GAF designations between 45 and 70 
reflect a range from serious symptoms to mild symptoms with 
the most serious being contemplated by the 70 percent 
disability rating.

In sum, the Board finds that the preponderance of evidence is 
against the veteran's claim for a rating of 100 percent.  In 
reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.   Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to an increased disability rating in excess of 70 
percent disabling for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


